PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES



Application Number: 15/528,420
Filing Date: May 19, 2017
Appellant(s): Westermann et al


__________________
David J. Cushing
Reg. No. 28,703
For Appellant


EXAMINER'S ANSWER




This is in response to the appeal brief filed 01/10/2022 appealing from the Office Action mailed 03/10/2021 as Final Office Action.
(1)   Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/10/2021 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2)   Response to Argument
The Rejection of independent Claim 16, under 35 U.S.C. § 103: 
Appellant’s Arment:  As to the rejections of independent claim 16, the Appellant submits that the cited art does not teach that what is missing in Apfel is the second memory segment and processor described in the second half of claim 16 and does not teach performing the function limitations. Instead of clearly stating which function/feature limitations of the claims are not taught by the prior art, the Appellant listed a paraphrase version of claim limitations, with a list of features, marking (a), (b), (c), and (d), and stated prior art, specifically Apfel, does not teach at least the (b) or (d) [which applies to actual claim context of line lines 7-9 and 12-14] (Appeal brief, 11/22/2021, pages 8-9).
Appellant discussed various features and purpose of the prior art Apfel and Gupta, and stated that Apfel does not describe a secure session between the server and hearing aid, much less such a session established by a processor in the hearing aid, as addressed in paragraphs 0015-0017, referred in the rejection (Appeal brief, 11/22/2021, pages 8-11).
(Appeal brief, 11/22/2021, pages 11-12).
As to the rejection of independent claims 17 and 18, the Appellant submits that claims 17 and 18 distinguish over the prior art for the same reasons as claims 16, so that all claims [e.g. including all dependent claims] are patentable over the applied prior art (Appeal brief, 11/22/2021, page 12).
Examiner’s Response:  The Examiner respectfully disagrees with the Appellant.  As to the rejections of claims 16, 17, and 18, the Examiner submits that applied prior art teaches the limitations of the claims as addressed in the rejections. Apfel teach the limitation context of (b) a processor configured to: set up a secure session with a remote server via a personal communication device acting as a gateway. As applied in the rejection, Apfel teach the limitation a processor (Apfel: pars 0017-0018; Fig 1, the hearing aid includes processor and memory to execute the function instructions) configured to: set up a secure session with a remote server via a personal communication device acting as a gateway (Apfel: pars 0015-0017; Fig 1, the hearing aid in communication with the computing device [i.e. personal communication device / gateway device] and the customer service data system [i.e. server] establishing a secure connection [i.e. secure session] for providing the testing, tuning, and adjustments).

Roberts teaches wherein the editing of settings stored in said first memory segment comprises exchanging of data encrypted by means of a key included in said at least one security element during the secure session (Roberts: pars 0010-0013, 0051, 0055, teaches of a secure communication between implanted medical device and at least one another device or an external medical device, allowing one or both of programming of the implanted medical device by the at least one other device and decryption of information transmitted between the implanted medical device (IMD) and the at least one other device or external medical device, during the communication session. Where the session key used in decryption is shared between devices and stored in the implanted medical device). While the Appellant admits that “Appellant does not claim to have invented encrypted communications,” which is agreeable by the Examiner and the fact that the whole limitation (d) is an additional function of the claim that uses encryption features, the Examiner finds Appellant’s argument difficult understand why Roberts must teach about providing a processor in a hearing aid to be a proper to combine with Apfel and Gupta. 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Roberts with the method/system of Apfel and Gupta for the benefit of providing a user with a means for using an encrypted secure communication between a (Roberts: pars 0010-0013, 0034). In addition, Roberts teaching does not teach anything that would make the invention inoperable if it is combined with Apfel and Gupta. 
Therefore, the Examiner asserts that Roberts teaches the limitation in combination, and the combination is proper.
The Rejection of Claims 1-20, under 35 U.S.C. § 103: 
Appellant’s Argument:  Appellant also addressed that combining Gupta with Apfel could only be obvious through hindsight. As for evidences, the Appellant brings the argument that one of ordinary skill in the art reading the Apfel and Gupta references would not see a suggestion to take the security element out of the mobile phone of Apfel and instead store it in the hearing aid, but rather would see Gupta as being consistent with Apfel in storing the security element in the mobile device that needs that information to control the setup of the connection. Modifying Apfel to eliminate the mobile communications device and the role it plays, would eliminate the user interface (134, 136) of the mobile device and fundamentally alter the Apfel system. Examiner appears to suggest to add a further security element to be stored in the hearing aid. But this would not have been obvious. Gupta does not teach such redundant security (Appeal brief, 11/22/2021, pages 9-10).
Examiner’s Response:  As to the combination Gupta with Apfel to be a hindsight, the Examiner disagrees with the Appellant. Gupta reference applied to the limitation “a second memory segment for storing at least one security element; [allow] under control of said at least one security element,” since the primary reference did not explicitly teach any second memory segment security element. Gupta’s teaching shows of storing of tree and root trust certificate verification information, configured with registrar information on the device (Gupta: pars 0018, 0024, 0035, 0045, 0063, a mobile device, such as a medical or health device that may receive and/or transmit information wirelessly, stores tree and root trust certificate verification information, configured with registrar information); and [allow] under control of said at least one security element (Gupta: pars 0018, 0024, 0035, the medical or health device cryptographic binding and root trust certificate verification information to establish a trust relationship between the device and an online sign-up server). Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gupta with the method/system of Apfel for the benefit of providing a user with a means for, as a second memory [segment], using a certificate and root tree structure for establishing a cryptographic binding between the service-provider and a mobile device, such as a medical device, and verifying the root certificate information for authentication in creating a secured authorized session between the device and the service-provider’s system device (Gupta: pars 0018, 0024, 0035).  In addition, when storing different security elements or instructions in memory, a memory is segmented in various portions, including a second portion, as a standard process of memory allocation and management in a standard or generic computing system.

In addition, adding the memory of Gupta’s teaching with Apfel, as a second memory, does not teaches away or does not configured the system to do anything that would make the invention/device inoperable. Therefore, the Examiner asserts that Gupta teaches the limitation in combination, and the combination is proper.
Rejection of dependent Claims 4, 11, and 21, under 35 U.S.C. § 103(a): 
Appellant’s Argument:  As to the rejection of dependent claims 4, 11 and 21, the Appellant submits that the according to the claims, the hearing aid stores two security elements, one for use in a secure session with the remote server and another for use in a secure session with a fitting computer. These claims 4, 11 and 21 cannot be read on any obvious combination of the teachings of the applied art. There must be two different security elements stored in the hearing aid, and two different secure sessions. In the Examiner’s reading of the claim language on Apfel, the only secure session between the hearing aid and server in which the hearing aid settings are edited by exchange of encrypted data is the secure session with the hearing health professional. There is no suggestion in Apfel of setting up a different secure session, using a different security element, with a fitting equipment computer.
The Advisory Action provides no response to the fatal flaw of the prior art failing to teach the claim requirement of a second processor to set up the secure session between the hearing aid and remote server and to enable editing of hearing aid settings by the (Appeal brief, 11/22/2021, pages 12-14).
Examiner’s Response:  The Examiner respectfully disagrees with the Appellant.  As to the rejections of claims 4, 11 and 21, the Examiner submits that applied prior art teaches the limitations of the claims as addressed in the rejections. As addressed in the final office action and the advisory action, applied prior art teaches the limitations with without any flaw. According to Appellant’s argument since primary art Apfel does not have second memory with a second security element, no memory cannot be combined with Apfel’s system to perform function associated with a second security element, as addressed above for independent claim Gupta teaches of memory storing security information/elements, and performing specific secure session using stored security elements (Gupta: pars 0018, 0024, 0035, 0045, 0063, a mobile device, such as a medical or health device that may receive and/or transmit information wirelessly, stores tree and root trust certificate verification information, configured with registrar information. The medical or health device cryptographic binding and root trust certificate verification information to establish a trust relationship between the device and an online sign-up server). Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gupta with the method/system of Apfel for the benefit of providing a user with a means for, as a second memory, using a certificate and root tree structure for establishing a cryptographic binding between the service-provider and a mobile device, such as a medical device, and verifying the root certificate information for authentication in creating a secured authorized session between the device and the (Gupta: pars 0018, 0024, 0035). Gupta reference specifically address storing and using root certificate (Gupta pars 0018, 0024, 0035, 0045, 0063, stores tree and root trust certificate verification information, health device cryptographic binding and root trust certificate verification information to establish a trust relationship between the device and an online sign-up server).  Additionally, Apfel teaches of processing and outputting the shape or/adjusted audio signal for the user’s hearing based on the hearing aid profile information.
Therefore, the rejections of claims 4, 11 and 21 are proper.
(3) Conclusion
For the above reasons, it is believed that the rejection should be sustained.

Respectfully submitted,
/JAHANGIR KABIR/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        

Conferees:

/KARI L SCHMIDT/Primary Examiner, Art Unit 2439


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439                                                                                                                                                                                                                                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45